Citation Nr: 1522014	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  04-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Epifanio Castillo, Jr., Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in June 2008, which granted a joint motion for remand vacating a February 2007 Board decision and remanding the case for additional development.  The issue initially arose from a May 2002 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in March 2009 and July 2014.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an initial service connection claim for a psychiatric disorder should also be read as including other psychiatric diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal includes consideration of the other applicable diagnoses of record in this case.

The issue of entitlement to service connection for an acquired psychiatric disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1984 rating decision denied entitlement to service connection for a nervous condition; the Veteran did not perfect his appeal of that decision subsequent to an April 1984 statement of the case.

2.  Evidence added to the record since the January 1984 rating decision raises a reasonable possibility of substantiating the service connection claim.


CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in December 2003 and December 2014.

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A January 1984 rating decision denied entitlement to service connection for a nervous disorder.  The RO essentially determined that the Veteran suffered from a psychiatric disability prior to active service, and that his preexisting psychiatric disability was not aggravated by service.  The Veteran was notified of the decision and submitted notice of disagreement, but did not perfect his appeal of that decision subsequent to the issuance of an April 1984 statement of the case.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

The evidence added to the record since the January 1984 rating decision includes VA treatment reports, a July 2002 private medical statement, and lay statements in support of the claim.  The July 2002 private medical statement, a "Physician's Questionnaire" from the Veteran's service representative, includes diagnoses of psychosis, not otherwise specified, and rule out intermittent explosive disorder.  The document also includes a positive response for the question as to whether the Veteran's psychiatric condition is related to military service and an additional comment that he qualified for service connected disability.

The Board finds that the evidence received is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes a July 2002 private medical statement not previously of record that may reasonably result in substantiation of the claim.  Although there is some indication that the July 2002 document may have been altered, the credibility of the evidence is presumed for the purpose of reopening the claim.  Therefore, the claim as to this matter must be reopened. 





ORDER

The application to reopen a claim for entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

A review of the record reveals that additional development is required prior to appellate review.  The Board notes that a July 2002 Physician's Questionnaire provided diagnoses of psychosis, not otherwise specified, and rule out intermittent explosive disorder and indicated these psychiatric disorders were related to the Veteran's military service.  No rationale, however, was provided for the etiology opinion and there is some indication that the document may have been altered.  In addition, although the Veteran's service treatment records show no psychiatric disorders were noted upon enlistment examination the record includes a March 1967 private medical report noting a diagnosis of childhood schizophrenia and an August 1967 report noting diagnoses of primary behavior disorders in children and conduct disturbance.  In light of the conflicting evidence of record, further development is required for an adequate determination of the service connection issue.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  The Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any psychiatric disability present during the period of this claim.  His claims files (including VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  After examining the Veteran, performing any necessary testing, and reviewing the relevant evidence in the claims file, the examiner should clearly identify any psychiatric disability(ies) found or that have existed since the onset of the appeal.

For each psychiatric diagnosis made, the examiner should opine as to: 

a)  Is there clear and unmistakable evidence (undebatable) that an acquired psychiatric disability? The examiner should identify the pre-existing psychiatric disability and the evidence supporting pre-existence.  Reference is made to records included in the service treatment records including an April 1967 report from Rockland State Hospital.

b)  If an acquired disability clearly and unmistakably preexisted service, is there clear and unmistakable (undebatable) evidence that the disability was not aggravated by service beyond its natural progression? Consideration must be given to the psychiatric evaluation that was conducted in September 1973 that referenced disciplinary problem occurring in service and the recommendation that the Veteran be discharged due to "unsuitability."  

 c)  If any acquired psychiatric disability is not found to have clearly and unmistakably preexisted service, the examiner should provide an opinion addressing whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disorder had its onset in service or is otherwise etiologically related to service.

 The examiner must consider the Veteran's lay testimony in addition to the documentary evidence of record. In particular, his/her opinion should reflect consideration of the Veteran's descriptions of the in-service symptoms and the post-service treatment reports. The examiner is asked to discuss medically known or theoretical causes of the Veteran's diagnosed psychiatric disorders in determining the likelihood that any current psychiatric disorder was caused by his military service as opposed to some other cause. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. Complete rationale for all opinions should be provided in the examination report. 

The medical reasons for the opinions provided should be set forth in detail. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


